THE      ATTORNEY              GENERAL
                                OIFTEXAS




Hon. George H. Sheppard                       Opinion No. O-4013
Comptroller     of Public Accounts            Rer     Is the Comptroller       au-
Austin,   Texas                               thorlzed     to direct    the State
                                              Treasurer      to release    the de-
                                              scribed    bonds for the proposed
Dear Sir:                                     exchange?
                   We acknowledge  receipt     of your opinion    request    of
recent      date     and quote from your     letter   as follows:
                  “This Department    is in receipt  of a latter,
          from Mr. C. P. Sfmmons, Comptroller        of the Uni-
          versity     of Texas, requesting   the exchange   of
          certain    United States   Government bonds.     His let-
          ter is as follows:
                ‘tlWill you please      authorize   Honorable     Charley
          Lockhart,    Treasurer  of    the State   of Texas,     to with-
          draw from the Treasury        the following    bonds    belong-
          ing to the Unfverslty        Permanent   Fund:
                   $500,000.00   United States    29% Treasury     Bonds,
                             due 195S/S6
          to be sent to the Federal   Reserve Bank in            Dallas,
          Texas,  for exchange into a like amount of             regis-
          tered  bonds of the same issue,   regfstered           in the
          name of “The University   of Texas,   Austin,          Texas.“l
                   “1 would like your written   opinion as to whether
          this     department  fs authorized  to direct the Treas-
          urer     to release  these bonds for exchange as outl1ned.e
           We have been unable to find any specific           statute    au-
thorizing  your department    to direct    the Treasurer    to release
the bonds outlined    in your letter.      We understand,    however,
that it has been the custom for many years to withdraw              coupon
bonds belongfng    to the University    Permanent Fund and exchange
them for a like amount of regfstered         bonds of the same issue,
registered   in the name of “The University       of Texas,     Austin,
Texas”.
                    Bo,nds registered    in the name of the    University    are
further          protected    from possible    loss by theft   or otherwise,
Hon.   George     H. Sheppard,     page 2       (O-4013)


and the interest    is      paid directly      on this type bona and elimi-
nates the necessity         of clipping     the coupons and sending them
in for payment.
            Article   2591a, Revised     Civil    Statutes      of Texas, give5
the Board of Regents      of the University       of Texas the authority
to invest  the Permanent      Fund of the University          in bonds of the
United States.      This article   further     provides     that the bonds
of the University     Permanent   Fund may at the discretion            of the
Board of Regents be sold and the proceeds             reinvested     for the
Permanent  Fund e
              We see from the foregoing    statute    that the Board of
Regents have control      of the Permanent    Fund of the University
in that they have the authority       to invest    said fund and to with-
draw the bonds and sell them and reinvest          the proceeds.    There-
fore,    they would certainly    have the authority      to further  secure
their    bonds by exchanging    coupon bonds for a like amount of
registered     bonds.
               It follows,    we think,    that it is merely a ministerialL
duty of the Comptroller          at the request    of the Board of Regents,
acting    through     the Comptroller    of the University     of Texas, to
authorize      the withdrawal      of bonds owned by the University      Per-
manent Fund to be sent to the Federal             Reserve Bank in Dallas      to
be exchanged       for a like amount of reglstered        bonds of the same
issue e Precaution         should be taken to see that the bonds are
properly     insured.
                Trusting   that   the   above    fully     answers   your   inquiry,
we are
                                                Very truly  yours
                                                ATTORNEYGENERALOF TEXAS
                                                By /s/ Claud 0. Boothman
                                                Claud 0. Boothman, Assistant
APPROVEDOCT 16, 1941
/s/ Grover Sellers
FIRST ASSISTART ATTORNEYGENERAL
APP.ROVED:OPINION COMMITTEE
BY:      BWB, CHAIRMAN
COB-s-wb